668 S.E.2d 339 (2008)
STATE of North Carolina
v.
Antonio Bernard BALDWIN and Shawn Ray Baldwin.
No. 270P08.
Supreme Court of North Carolina.
October 9, 2008.
Mark Montgomery, Durham, for Antonio Baldwin.
Philip A. Tefler, Special Deputy Attorney General, Philip A. Lehman, Assistant Attorney General, Thomas J. Keith, District Attorney, for State of NC.
C. Scott Holmes, Durham, for Shawn Baldwin.

ORDER
Upon consideration of the petition filed on the 10th day of June 2008 by Defendant (Shawn Baldwin) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 9th day of October 2008."